DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2017/0209942).
Regarding claim 1, Chien et al. (hereinafter Chien) discloses a drill bit comprising: a body 24 having a first end (left end, Fig. 2), a second end opposite the first end, and an axis of rotation extending centrally through the body from the first end to the second end; a shank 22 adjacent the second end, the shank configured to couple to a tool; and a cutting head adjacent the first end, the cutting head including a cutting tip 26 on the axis of rotation and a cutting portion, the cutting portion having first tip surfaces 34, 34’ on diametrically opposite sides of the axis of rotation and second tip surfaces 38, 38’ on diametrically opposite sides of the axis of rotation, each first tip surface extending radially outward from the cutting tip to a corresponding second tip surface, each second tip surface extending from a corresponding first tip surface to an outer periphery of the body. 
The first tip surfaces defines a first tip angle Ɵ1 measured through the axis of rotation that is oblique, the second tip surfaces defining a second tip angle 2 Ɵ2 measured through the axis of rotation that is smaller than the first tip angle. 
Each first tip surface defines a first cutting edge 28, 28’ that is continuous and linear along an entire length of the first tip surface, the first cutting edges extending radially outward relative to the axis of rotation. Each second tip surface defines a second cutting edge 381 that is continuous and linear along an entire length of the second tip surface, the second cutting edges extending radially outward from the first cutting edges to the outer periphery of the body, and wherein the first cutting edges are 
Regarding claim 2, Chien discloses the first tip surfaces extend from the cutting tip to the second tip surfaces to define a first diameter w1 of the cutting head, wherein the second tip surfaces extend from the first tip surfaces to the outer periphery of the body to define a second diameter of the cutting head w2, and wherein the first diameter is approximately two thirds the second diameter. (Paragraph 28 describes w1/w2 is 30-95%, which includes 66.67% as recited)
Regarding claim 9, Chien discloses the body further includes flutes 32, 32’ that extend at least partially between the first and second ends. (Paragraph 23, Fig. 2)
Regarding claim 10, Chien discloses the body defines a web extending between the flutes. (Fig. 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien.
Regarding claim 3, Chien discloses the first diameter w1 is 30-95% of the second diameter w2. Chien discloses the second diameter w2 is approximately 3.175 to 6.5 mm (Paragraphs 28-29, the outer diameter of the flute part 24 is inherently approximately the same as the second diameter according to Fig. 2) Based on simple conversion, one 
Regarding claim 4, as described in claim 3 above, Chien discloses the second diameter defines an outer diameter of the drill bit, and wherein the second diameter is approximately between 3.175 to 6.5 mm, within the recited range of  3 mm and 15 mm.
 Regarding claim 5, Chien discloses the first tip angle is 120-185 degrees, which overlaps the recited  range between 130 degrees and 140 degrees. Chien discloses the second tip angle 2Ɵ2 is 30-170 degrees, which overlaps with the recited range between 100 and 130 degrees. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 6, Chien discloses the first tip angle is 120-185 degrees, which includes the recited 135 degrees. Chien discloses the second tip angle  is 2Ɵ2 is 30-170 degrees, which includes the recited 118 degrees. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 7, Chien discloses the first tip angle is 120-185 degrees. Chien discloses the second tip angle  is 2Ɵ2 is 30-170 degrees. One can calculate to obtain 
Regarding claim 8,  as described above, Chien discloses the second tip angle is 8% to 75% smaller than the first tip angle, which overlap the range that the second tip angle  is approximately 13% smaller than the first tip angle. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 10 above, and further in view of Thomas (US 6,050,754).
Regarding claim 11, Chien does not disclose the web increases in thickness from the first end to the second end. Thomas discloses a drill having a web taper 0.068 in/in providing durability of the drill and preventing early failure. (Figs. 2-7, col. 3 line 65 –col. 4 line 26, col.5 lines 11-17) Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the web of Chien to increase from the first end to the second end as taught by Thomas to increase life of the drill.
 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 9 above, and further in view of Risen et al. (US 6,652,203).
Regarding claim 12, Chien does not disclose the flutes are helically wrapped around the body at a variable helix angle. Risen discloses a drill 10 having flutes 22, 22 with a variable helix angle. In a preferred embodiment, the helix angle starts at about 38 degrees at a tip 14, then decreases over a distance D1 to a helix angle alpha_2 of 35 degrees, and further decreases to 15 degrees at a run-out zone. (col. 4 lines 19-31, Fig. 3) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flutes of Chien to have a variable helix angle which decrease form the first end to the second end as taught by Riser to provide effective chip evacuation performance.
Regarding claim 13, Chien as modified by Riser taches a helix angle of the flutes at a position adjacent the first end of the body at a distance is about 35 degrees which is between 18 degrees and 35 degrees as recited, and wherein a helix angle of the flutes at a position adjacent the second end of the body at a run-out zone is 15 degrees which is between 15 and 25 degrees as cited.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claim 1 above, and further in view of Frisendahl (US 7,241,085).
Regarding claim 14, Chien does not disclose the body is coated with physical vapor deposition. Frisendahl discloses it is of advantage to provide at least the front portion of a drill which an outer layer of TiAlN to be provided by physical vapor deposition technique. (col. 4 lines 30-40) Therefore, it would have been obvious to one .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHWEN-WEI SU/Examiner, Art Unit 3722